Citation Nr: 1008577	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-34 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a chronic low back 
disorder.


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 












INTRODUCTION

The Veteran served on active duty from December 1979 to 
December 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran seeks service connection for a chronic low back 
disorder based on treatment for low back pain during service 
from February 1980 through May 1980.

The Veteran's service treatment records reflect no reported 
low back pain and no noted back abnormalities at the time of 
his September 1979 entrance examination.  He was treated for 
low back pain in February, March, April, and May 1980.  At an 
August 1981 retention examination, no back abnormalities were 
noted, but the Veteran reported recurrent back pain.  The 
Veteran was treated for back cramps with a duration of two 
days in October 1981, and he was diagnosed with strained 
muscles.  There is no separation examination in the claims 
file.

With regard to the cause of his low back pain, a March 1980 
service treatment record reflects that the Veteran reported 
having low back pain since being speared during a college 
football game.  In April 1980, he reported having on and off 
low back pain for two years with no history of trauma.  He 
was diagnosed with low back pain of unknown etiology.  The 
Board notes that the Veteran was treated several times during 
service for pain and injuries due to trauma while playing 
football, basketball, and softball, although he reported no 
low back pain on those instances.  See records dated in April 
1980, June 1980, June 1981, and October 1982.

During these proceedings, the Veteran had claimed that the 
"statement about [a] football injury is false" because 
"there is no record of such injury."  He states that his 
college record will show that the only injury he sustained 
was a hyper-extended knee.  See notice of disagreement and 
substantive appeal.  The Veteran further states that he was 
not afforded an examination at the time of separation from 
service, and he was not asked about any problems at that 
time.

Post-service private and VA records reflect treatment for low 
back pain since May 2007, when the Veteran reported having 
low back pain radiating to the left leg for the past two 
months after exercising.  In January 2008, a magnetic 
resonance imaging (MRI) study revealed moderate to severe 
degenerative disc disease in the low back with disc 
desiccation and diffuse disc bulging.  The Veteran underwent 
a lumbar discectomy that month, as well as in May 2008, but 
these surgeries were unsuccessful and he continues to be 
treated for low back pain.  An August 2008 medical evaluation 
for the purposes of disability benefits from the Social 
Security Administration indicates a primary diagnosis of 
failed discectomy syndrome/pain, secondary diagnosis of 
noninsulin-dependent diabetes mellitus, and other alleged 
impairment of obesity.  Additionally, the Veteran reported to 
his VA provider in August 2006 that he was advised to lose 
100 pounds after he was diagnosed with diabetes a year 
earlier, which he did. 

The Board finds that further development is necessary for a 
fair adjudication of the Veteran's claim.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that due process is followed and that there is a 
complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  VA has a 
duty to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2009).

In particular, the Veteran must be afforded a VA examination 
because the evidence of record establishes a current low back 
disability, treatment for a low back disorder  during 
service, and an indication that the current disability may be 
related to service.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In this regard, although it appears that the Veteran may have 
had a low back disorder prior to service, he was treated for 
low back pain several times during service and sustained 
sports-related trauma on several occasions, including at one 
point to his right pelvic area.  As such, on remand, the 
Veteran should be afforded a VA examination to determine the 
nature and etiology of his current low back disorder.

In addition, the Veteran should be provided another 
opportunity to identify any outstanding records that he 
believes are necessary to decide his claim.  In particular, 
he should be requested to identify any treatment records 
pertaining to any football injuries he sustained during 
college, to include records from the college itself or any 
public or private medical facility.  Further, the Veteran 
should be requested to identify any other VA, public, or 
private providers from whom he received treatment for a low 
back disorder before or after service.  As the most recent VA 
treatment records in the claims file are dated in September 
2008, treatment records from that date forward should also be 
requested.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall request the 
Veteran to identify (1) any treatment 
records pertaining to any football 
injuries he sustained during college, 
to include records from the college 
itself or any public or private medical 
facility; and (2) any other VA, public, 
or private providers from whom he 
received treatment for a low back 
condition before or after service, 
specifically to include the period from 
December 1982 through May 2007.  

2.  After obtaining any necessary 
authorizations for release of such 
records, the RO/AMC shall request 
copies of any identified outstanding 
treatment records, including but not 
limited to any records from the Jackson 
VAMC dated from September 2008 forward.  
All requests and all responses, 
including negative responses, must be 
documented in the claims file.  All 
records received should be associated 
with the claims file.  If any records 
cannot be obtained after reasonable 
efforts have been expended, the Veteran 
should be notified and allowed an 
opportunity to provide such records, in 
accordance with 38 C.F.R. 
§ 3.159(c)&(e).

3.  After obtaining all identified, 
available treatment records, the RO/AMC 
shall schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current low back 
disorder.  The claims file and a copy 
of this remand should be made available 
to the examiner for review, and such 
review should be noted in the 
examination report.  All necessary 
tests and studies should be conducted, 
and a full history of any pre-service 
and post-service low back symptoms and 
any treatment for such symptoms should 
be elicited.  The examiner should 
identify any current low back condition 
and respond to the following questions: 

(a)  Did the Veteran's low back 
disorder exist at the time of his 
entry into active service?  If so, 
was there a permanent increase in 
the severity of such condition 
beyond its natural progression as 
a result of such service?  

(b)  If the Veteran's low back 
disorder did not exist at the time 
of his entry into active service, 
is it at least as likely as not 
(probability of 50% or more) that 
such condition was incurred during 
such service, or manifested to a 
degree of at least 10 percent 
within one year of separation from 
service in December 1982?

In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology.
Any opinion offered must be accompanied 
by a complete rationale.  If an opinion 
as to any of these questions cannot be 
offered without resorting to 
speculation, the examiner should 
indicate such in the examination report 
and explain why an opinion cannot be 
offered.  

4.  The RO/AMC shall then review the 
claims file and ensure that the above-
described development actions have been 
conducted and completed in full, and 
that no other notification or 
development action is required.  If any 
further action is required, such should 
be completed prior to further claim 
adjudication.

5.  After all necessary notification 
and development actions have been 
completed, the RO/AMC shall 
readjudicate the Veteran's claim based 
on all evidence of record, with 
consideration of the competency and 
sufficiency of certain lay evidence as 
provided in the cases summarized supra.  
Further, all potential theories for 
service connection should be addressed, 
including aggravation of a preexisting 
condition.  If the claim remains 
denied, issue a Supplemental Statement 
of the Case to the Veteran.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case should be returned to 
the Board, following applicable appellate procedures.  The 
Veteran need take no action until he is so informed, but he 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and to comply with all 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

